             Case 1:18-cr-10385-NMG Document 24 Filed 12/13/18 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS




  UNITED STATES OF AMERICA
                                                     CRIMINAL NO. 18-CR-10385-NMG
              v.

  ROGER KNOX,

      Defendant.



                               JOINT INITIAL STATUS REPORT

        Pursuant to Local Rule 116.5(A), the parties hereby file the following status report prepared

in connection with the Initial Status Conference that is currently scheduled for December 17, 2018,

although the parties, respectfully, do not believe that there is a need for an in-person conference at

this time.

        (1)        Automatic Discovery/Pending Discovery Requests

        The Government provided automatic discovery in this case on multiple occasions. First,

the Government provided arrest reports, Court process, and recorded telephone calls and text

messages on or about November 14, 2018. Then, on December 6, 2018, the Government provided

counsel with a copy of the Government’s Relativity database containing e-mails and other records.

Defendant is currently reviewing this discovery.

        (2)        Additional Discovery

        The Government does anticipate providing some additional discovery as it comes in – this

discovery will include any forensic data from devices used by Defendant, MLAT returns, and other
             Case 1:18-cr-10385-NMG Document 24 Filed 12/13/18 Page 2 of 3



discovery that is obtained during the course of this investigation. The defense reserves the right

to file a discovery motion.

        (3)        Timing of Additional Discovery Requests

        The defense is reviewing the discovery provided by the Government. At this time, the

defense reserves the right to file an additional discovery request by April 1, 2019, with the

Government’s response due 21 days later.

        (4)        Protective Orders

        There are no protective orders currently in place. Should a party seek a protective order

or modification of any existing protective order, a motion will be filed with the Court to address

any issue.

        (5)        Pretrial Motions

        It is premature to decide whether the Defendant will file any pretrial motions under Fed.

R. Crim. P. 12(b).

        (5)        Status

        Defense counsel needs additional time to review the extensive discovery and discuss issues

with his client.

        (6)        Expert Discovery

        The Government agrees to provide any expert witness disclosures 30 days prior to trial.

The Defendant agrees to provide any expert witness disclosures 14 days prior to trial.

        (7)        Speedy Trial Act

        The parties have conferred and ask that the Court exclude the period of time from the time

of the initial status conference on December 17, 2018 to the time of the next status conference,



                                                2
         Case 1:18-cr-10385-NMG Document 24 Filed 12/13/18 Page 3 of 3



which the parties believe should be set for after April 1, 2019. This will provide the defense with

time to review the discovery and confer with his client.




                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

/s/ William H. Connolly                               By:     /s/ Eric S. Rosen
WILLIAM H. CONNOLLY                                   ERIC S. ROSEN
Attorney for ROGER KNOX                               Assistant U.S. Attorney


Dated: December 13, 2018

                                 CERTIFICATE OF SERVICE

       This is to certify that I have this day served a copy of the foregoing upon all counsel of
record by electronic filing notice.

                                                      /s/ Eric S. Rosen
                                                      ERIC S. ROSEN
                                                      Assistant U.S. Attorney

Dated: December 13, 2018




                                                 3
